UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended November 30, 2007 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to. Commission file number 333-142908 TRIP TECH, INC. (Exact name of registrant as specified in its charter) Texas 20-5933927 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 12841 Jones Road, Suite 208, Houston, Texas 77070 (Address of principal executive offices) (Zip Code) (614) 306-2938 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesxNoo State the number of shares outstanding of each of the issuer’s classes of common equity, as ofJanuary 10, 2008 10,190,000shares of common stock. TRIP TECH, INC. FINANCIAL STATEMENTS INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis Item 3. Control and Procedures PART II OTHER INFORMATION Item 1. Legal Proceedings Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits PART I -FINANCIAL INFORMATION Item 1.Financial Statements TRIP TECH, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS (Unaudited) November 30, February 28, 2007 2007 ASSETS Assets Cash $ 44,077 $ 76,428 TOTAL ASSETS $ 44,077 $ 76,428 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ - $ 500 Total liabilities - 500 STOCKHOLDERS’ EQUITY: Preferred stock, $.001 par value, 20,000,000 shares authorized, 0 shares issued and outstanding - - Common stock, $.001 par value, 120,000,000 share authorized, shares issued and outstanding 10,190 10,190 Additional paid-in capital 84,560 84,560 Deficit accumulated during the development stage (50,673 ) (18,822 ) Total Stockholders’ Equity 44,077 75,928 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 44,077 $ 76,428 See accompanying notes to financial statements. 1 TRIP TECH, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF EXPENSES For the Three and Nine Months ended November 30, 2007 and for the Periods from November 17, 2006 (Inception) Through November 30, 2007 (Unaudited) ThreeMonths Ended NineMonths Ended Inception to Inception to November 30, November 30, November 30, November 30, 2007 2007 2006 2007 Revenues $ 0 $ 15 $ 0 $ 15 General and administrative $ 3,230 $ 31,866 $ 0 50,688 Net loss $ (3,230 ) $ (31,851 ) $ 0 (50,673 ) Net loss per share: Basic and diluted $ (.00 ) $ (.00 ) n/a n/a Weighted average shares outstanding: Basic and diluted 10,190,000 10,190,000 n/a n/a See accompanying notes to financial statements. 2 TRIP TECH, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS For the Nine Months ended November 30, 2007 and For the Period from November 17, 2006 (Inception) Through November 30, 2007 (Unaudited) Nine Months Ended Inceptionto Inception to November 30, November 30, November 30, 2007 2006 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (31,851 ) $ 0 (50,673 ) Adjustments to reconcile net loss to net cash used in operating activities Changes in: Accounts Payable (500 ) - - NET CASH USED IN OPERATING ACTIVITIES (32,351 ) 0 (50,673 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock - 40,000 94,750 NET CHANGE IN CASH (32,351 ) 40,000 44,077 Cash balance, beginning 76,428 - - Cash balance, ending $ 44,077 $ 40,000 44,077 SUPPLEMENTAL DISCLOSURES: Interest paid $ 0 $ 0 $ 0 Income taxes paid $ 0 $ 0 $ 0 See accompanying notes to financial statements. 3 TRIP TECH, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited interim financial statements of Trip Tech, Inc. have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in Trip Tech’s Annual Report filed with the SEC on form SB-2. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for the fiscal 2007 as reposted in the form SB-2 have been omitted. Note 2— RECENT ACCOUNTING PRONOUNCEMENT In June2006, the Financial Accounting Standards Board (FASB)issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No.109” (FIN 48). This Interpretation provides guidance on recognition, classification and disclosure concerning uncertain tax liabilities. The evaluation of a tax position requires recognition of a tax benefit if it is more likely than not it will be sustained upon examination. We adopted this Interpretation effective March1, 2007. The adoption did not have a material impact on our consolidated financial statements. 4 Item 2.Management Discussion and Analysis The following information specifies certain forward-looking statements of management of the Company.
